Case 2:16-cr-20195-NGE-RSW ECF No. 40 filed 05/16/19                    PageID.95      Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN




United States of America,

                                   Plaintiff,

v.                                                     Case No. 2:16−cr−20195−NGE−RSW
                                                       Hon. Nancy G. Edmunds
Brian Maurice Brown,
                                   Defendant(s),




                                      NOTICE TO APPEAR

     The following defendant(s) are hereby notified to appear: Brian Maurice Brown

   The defendant(s) shall appear before District Judge Nancy G. Edmunds at the United
States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Room
811, Detroit, Michigan, for the following proceeding(s):

       • PRETRIAL CONFERENCE: May 23, 2019 at 02:30 PM

       • PLEA HEARING: May 23, 2019 at 02:30 PM



                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                                By: s/L. Bartlett
                                                    Case Manager

Dated: May 16, 2019
